DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2022 was filed after the mailing date of the Notice of Allowability on 3/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 4-8, and 10-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, a winding which is applied to the winding carrier and which is composed of a superconductive conductor, a coil axis, and two axial coil members which extend parallel to the coil axis, wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant, wherein, within the axial coil member, the superconductive conductor forms a local angle a of at most 79 degrees with the coil axis.”
Claim 7: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied to the winding carrier and which is composed of a superconductive conductor, wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant, wherein the hollow tube has an inner diameter of at most 50 mm.”
Claim 8: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied to the winding carrier and which is composed of a superconductive conductor, 3 wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant, wherein the superconductive conductor comprises at least one strip conductor, wherein the thickness of the strip conductor is at most 150 pm.”
Claim 10: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied to the winding carrier and which is composed of a superconductive conductor, wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant, wherein the hollow tube has, at least in certain portions, a bend radius of less than 100 mm.”
Willi et al. (DE 19958727; English Machine Translation Attached) has been considered.
Willi teaches an electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied to the winding carrier and which is composed of a superconductive conductor, wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 4-8, and 10-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832